PER CURIAM.
A notice of appeal was filed by the defendant, Business Finders, Inc., directed to an order permitting the opening of a default judgment upon stated conditions. Such an order is not appealable. Stuart v. Butts, 78 Fla. 657, 83 So. 606.
The court has, pursuant to § 59.45, Fla.Stat, F.S.A., considered the appeal as a petition for writ of certiorari. A review of the record, in the light of the briefs and oral argument, reveals that the trial court has proceeded so that its order is in accord with essential requirements of law. See DeGroot v. Sheffield, Fla.1957, 95 So.2d 912; Collier v. McKesson, Fla.App.1960, 121 So.2d 673.
Certiorari denied.
PEARSON, Acting Chief Judge, CARROLL, CHAS., J., and ODOM, ARCHIE M., Associate Judge, concur.